Citation Nr: 0502239	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  96-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for lumbosacral fibromyositis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1972 and from December 1972 to November 1977.  He also 
apparently had active service from November 1979 to February 
1992, though the continuity of this service has not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The claims 
folder was subsequently transferred to the RO in New York, 
New York. 

The veteran testified before the undersigned at a Travel 
Board hearing in May 1998.  A transcript of that hearing is 
associated with the claims folder. 

The Board remanded the case to the RO in September 1998.  In 
that remand, it was noted that the veteran had withdrawn at 
the Travel Board hearing his appeal with respect to arthritis 
of the hands and elbows, but raised the issue of service 
connection for numbness of the arms, shoulders, and hands.  
The Board referred that issue to the RO for the appropriate 
action.  However, review of the claims folder fails to reveal 
any effort by the RO to develop or adjudicate the claim.  

In July 2002 correspondence, the veteran described complaints 
including neck pain with pain and numbness in the arms.  The 
Board observes that the veteran's service-connected 
disabilities include degenerative disc disease at C6-7 with 
cervical and trapezius fibromyositis.  Therefore, the July 
2002 correspondence may be construed as a claim for an 
increased rating for this disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995) (VA has a duty to read claim 
documents in a liberal manner so as to identify and 
adjudicate all claims reasonably raised by the record whether 
or not formally claimed in the VA application).  The 
September 1994 rating decision that established service 
connection stated that medical evidence showed no neurologic 
involvement.  However, the veteran's current complaints of 
arm pain and numbness may represent developing neurologic 
involvement related to the cervical spine disability.  The 
Board refers to the RO the veteran's claim for an increased 
rating for degenerative disc disease at C6-7 with cervical 
and trapezius fibromyositis.  The RO must also determine 
whether numbness of the arms, shoulders, and hands, 
previously referred to the RO as a separate issue, 
constitutes a symptom of the service-connected cervical spine 
disability or a distinct disability that warrants separate 
service connection, and proceed accordingly.   

The Board notes that the veteran's December 1995 substantive 
appeal included statements indicating that his service-
connected knee disability had worsened.  The Board construes 
these statements as a claim for an increased rating.  See id.  
The RO has not developed or adjudicated this claim.  The 
matter is therefore also referred to that office for the 
appropriate action.      
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the May 1998 Travel Board hearing, the veteran 
indicated that he had received VA medical care since his 
retirement from service in 1992.  In the September 1998 
remand, the Board noted that there were no VA treatment 
records in the claims folder.  It instructed the RO to, among 
other things, secure the veteran's VA treatment records.  The 
RO has not complied with this instruction.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id.  
Therefore, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous remand.  In addition, 
VA's duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

The Board notes that at the time of the Travel Board hearing, 
the veteran's VA treatment was limited to Puerto Rico 
facilities.  According to his March 2004 statement, the 
veteran moved to New York in 2000 and began receiving 
treatment at the New York, New York VA Medical Center.  
Therefore, the RO should obtain his VA records from both New 
York and Puerto Rico.  The veteran also indicated that he had 
his VA medical records from Puerto Rico transferred to New 
York when he moved.  Thus, the RO may be able to obtain all 
of his records from that location.      

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine 
based primarily on limitation of motion.  Note 1 to the 
general rating formula states that any associated objective 
neurologic abnormality will be evaluated separately under the 
appropriate diagnostic code.  Note 2 provides the normal 
range of motion for each spinal segment for rating purposes.  

The veteran's last VA examination was conducted in March 
2003, prior to the final changes to the applicable rating 
criteria, and is not adequate to address the amended rating 
criteria for the spine.  In addition, although the July 2004 
supplemental statement of the case provides the text of the 
amended rating criteria, the Board finds that the RO failed 
to consider all potentially applicable provisions.  On 
remand, the RO should secure a new examination and 
readjudicate the issue under the amended rating formula.     
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's VA 
medical records dated from 1992 to the 
present from the VA Medical Center in New 
York, New York.  If the veteran's records 
from Puerto Rico dated from 1992 to 2000 
are not associated with the record at 
that location, the RO should undertake a 
direct inquiry to the VA healthcare 
system in Puerto Rico.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the current severity of his 
service-connected lumbosacral 
fibromyositis.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished. 

The examination must include range of 
motion studies, X-rays, and any other 
test or study deemed necessary by the 
examiner.  The range of motion studies 
must comply with Note 2 to the general 
rating formula for diseases and injuries 
of the spine at 38 C.F.R. § 4.71a (2004).  
The examiner is asked to identify and 
describe any current lumbosacral 
fibromyositis symptomatology, including 
any functional loss associated with the 
lumbosacral fibromyositis due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

The examiner is also asked to determine 
whether there is any objective neurologic 
abnormality associated with the service-
connected lumbosacral fibromyositis.  If 
so, the examiner should provide a 
complete assessment of the symptomatology 
and severity of that abnormality.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  The RO 
must evaluate the disability under the 
general rating formula for diseases and 
injuries of the spine at 38 C.F.R. § 
4.71a (2004), to specifically include a 
determination as to whether there is any 
associated objective neurologic 
abnormality that warrants a separate 
disability rating.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

